Citation Nr: 1146645	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, 



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant had National Guard service from 1982 to 1997 with a period of active duty for training from June 1982 to October 1982 and periods of active duty for training and inactive duty for training.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In July 2010, a Board hearing was held before the undersigned.  A transcript of the hearing is of record.  In February 2011, the case was remanded for further development. 


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Appellant does not have a current psychiatric disability.  The Appellant's current psychiatric symptomatology is not shown to be related to service, to include any stressors experienced therein.

2.  The Appellant experienced an isolated low back injury in service, which appears to have resolved, and appears to have a current low back disability manifested by pain, muscle spasm and limitation of motion.  The Appellant and his significant other's testimony concerning continuity of low back symptomatology is not credible and such continuity is also not shown by the objective medical evidence.  The medical evidence also does not indicate that the Appellant's current low back disability is related to service, to include any injury therein.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability, to include PTSD are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011)

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the RO provided notice to the Appellant regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the Board finds that the Appellant received appropriate VCAA notice in relation to his claims on appeal.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, personnel records, private treatment records and the report of a VA psychiatric examination.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements provided by the Appellant and by his representative on his behalf.  

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Appellant's claims.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, as will be explained in more detail below, the record does not contain any credible evidence of continuity of low back symptomatology since service or any competent medical evidence, which suggests that the current low back disability may be related to service.  Accordingly, even the low threshold of evidence indicating that the Appellant's current low back disability may be associated with an established event in service has not been met.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).     

The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  

II.  Factual Background

The Appellant's service treatment records include a March 24, 1989 emergency record from the 25th Medical Hospital in Korea indicating that the Appellant was complaining of pain in the back for the past 12 hours.  It was noted that there had been no direct trauma.  He was also experiencing rhinorrhea, with increased pain with sneezing.  Physical examination showed that there was tenderness in the right paraspinal area at T10 and T11.  On subsequent December 1989 periodic examination, the Appellant's spine was found to be normal and the Appellant did not report any problems on his December 1989 report of medical history.  Similarly on November 1993 periodic examination the Appellant's spine was found to be normal and he did not report any history of back problems.  The records contain no indication that the Appellant experienced any psychiatric or emotional problems during training.  

A May 2004 private psychological evaluation report indicates that the Appellant reported a depressed mood, decreased motivation and difficulty focusing.  It was noted that he had a positive family history of problems with substance abuse and that he currently drank 3 to 6 beers, 2 to 3 times per week.  It was recommended that he receive psychotherapy, substance abuse counseling and cognitive and academic testing to assess cognitive functioning.  A subsequent July 2004 progress note indicates that the Appellant was receiving treatment from a social worker.  

In a July 2007 statement, the Appellant indicated that while on active duty for training with the National Guard he injured his back while in training.  He also indicated that while stationed in Hawaii, he had a lieutenant who killed two fellow servicemen when his gun went off.  Also, his best friend suffered a heart attack and died in front of him while leading a troop formation.  The Appellant noted that the incidents left him totally devastated and continued to have a negative impact on him.  

In his July 2007 claim, the Appellant indicated that he injured his back while serving in Japan.  He had just arrived and was told to help unload the gear.  During the unloading, he felt his back slip and he was immediately rushed to the hospital where he was placed on light duty for the entire time of deployment.  He reported that the problem had continued since then, up until the present day.  

In a September 2007 letter, a treating social worker indicated that the Appellant had been in outpatient treatment with her since November 2004 and had initially been referred by a former therapist.  The working diagnoses were generalized anxiety disorder, dysthymic disorder, PTSD by history and avoidant personality traits.  The Appellant had been responding favorably to treatment and had been seen twice a month for individual counseling.  He presented with having recurrent somatic symptoms (e.g. nausea, vomiting, psychomotor agitation) during moments of duress.  The Appellant had recurrent dysphoric mood, feelings of worthlessness, mild anhedonia and appetite disturbance.  Over the past 6 months, the Appellant's weight loss in connection with his appetite disturbance appeared to have changed to weight gain.  

The Appellant reported that much of his symptoms of anxiety date from his childhood and adolescence marred by his father's considerable alcoholism and abuse (physical and emotional).  He had also served for 15 years with the National Guard and had achieved a rank of E-5.  He noted that during that time period, he had continued to experience various symptoms of anxiety but was able to manage to continue his duties.  He had a formal education limited to graduation from high school.  He had had various jobs but related that he had not been gainfully employed for many years.  He reported that he had a small circle of acquaintances and preferred to engage in quiet or solitary type activities (e.g. caring for his animals, fishing, doing yard work).  

In his October 2008 notice of disagreement, the Appellant indicated that during his active duty training time in 1997, he injured his back while unloading duffel bags off of a 2 1/2 ton truck as he arrived in Japan.  He was unloading the bags when he felt a pop in his back.  He was then unable to move.  He was taken to see medical personnel and was given medication and placed on light duty.  Prior to this he had injured his back in 1984 at Schofield barracks during a field exercise.  He was on a night reconnaissance patrol when he fell off a ledge and down a hill.  At that time he was also taken to see medical personnel and given medication and light duty.  He noted that he had had back problems ever since that time.  He also noted that he had attempted to get medical treatment the last several years but kept getting the runaround.  He would then get frustrated, give up hope and self-medicate.  

During a November 2009 Decision Review Officer hearing at the RO, the Appellant testified that he was not really treated for his low back in service.  He was seen out in the field for incidents prior to the primary incident, which occurred in Japan in 1996, near the end of the year.  He indicated that at that time he was on active duty for training.  He was sent to see a medical doctor out in the field and they gave him light duty for the rest of his time in Japan.  He was treated in a tent city area and received medication, which he thought was Ibuprofen.  He noted that the back pain never went away after that.  

After he was discharged, he had back problems on and off.  His significant other, SL, testified that the Appellant kept trying to work and every time he did landscaping or handyman type stuff, he would throw out his back again.  This had been constant the entire 13 years the couple had been together.  He had only seen a doctor for the back since service on a couple of occasions.  He saw someone sometime around 2000 and two months prior to the hearing, he had really thrown his back out and an X-ray was done.  

Regarding PTSD, the Appellant again reported the experiences of his friend passing away from a heart attack and of the lieutenant shooting and killing a couple of fellow servicemen with live ammunition, which he thought were blanks.  The Appellant indicated that he had been diagnosed with PTSD and was seeing a doctor for medication for both pain and PTSD.  His significant other indicated that the Appellant saw a primary care doctor and also received therapy from his social worker, who was overseen by a psychiatrist.  He saw the social worker every two weeks.  The Appellant also reported that he vomited every morning and got cold sweats.  His significant other indicated that the Appellant would only eat once a day and would start drinking about noon.  She felt that he self-medicated with alcohol.  He was having nightmares when she first met him and had been getting therapy the past two years.  The medication he was taking would make him sick to his stomach. 

A September 2009 private progress note shows that the Appellant reported that he had had chronic low back pain since he was in the Army National Guard serving overseas.  Since the previous night he had had more severe pain in the low back as well as his usual intermittent pain that radiated to his left buttock and left leg to just past the knee.  He indicated that during the past 20 years or so he had also had radiation of lesser pain into the right buttock and thigh on less frequent occasions.  Additionally, he indicated that the current pain episode had been brought on after "weed-wacking."  The Appellant reported that the initial onset of the low back pain was in the military around 1983 with a reoccurrence of back injury in 1997 with heavy lifting.  Physical examination showed no kyphosis or scoliosis.  The spine was positive for posterior tenderness and there was paravertebral muscle spasm and left lumbosacral tenderness.  Lumbar palpation revealed bilateral tenderness from L3 to S1.  There was moderate pain and reduced range of motion.  A subsequent September 2009 X-ray of the lumbar spine showed small osteophytes.  

October 2009 private outpatient progress notes show that the Appellant complained of lower back pain.  He described the pain as an ache and indicated that he experienced pain/numbness and tingling radiating down both legs.  He reported that his symptoms were aggravated by daily activities, coughing and sneezing and were relieved by medication.  Physical examination showed no kyphosis or scoliosis.  The spine was positive for posterior tenderness, muscle spasm, moderate pain and reduced range of motion.  The diagnostic assessment was lumbago, chronic, with exacerbation.  

During the July 2010 Board hearing the Appellant indicated that when he first injured his back in service, he felt it mostly just in the back area, and that later he developed pain and numbness in the legs.  He noted that he was given pain medication when he hurt his back in 1996 and that he thought he was told at the time that he had a pinched nerve.  He testified that he experienced back spasms if he moved around and in general his back was stiff and painful.  The Appellant indicated that in 1997, due to his back problems, he decided not to reenlist after 15 years of service in the National Guard.  He noted that he continued to experience tingling in the arms and numbness in both the arms and legs.  He also experienced problems sitting and standing for long periods.  

Regarding the PTSD, the Appellant again reported the stressor events of his friend dying of a heart attack and of the lieutenant shooting the two fellow servicemen.  The Appellant indicated that he thought about the incident with the lieutenant pretty much every day.  He would also experience flashbacks when he would hear gunshots in his neighborhood from people pig hunting.  He noted that he had isolated himself.  He would rarely go out except to see his therapist twice a month.  He also had problems sleeping and would wake up with nightmares and sweats.  Additionally, he reported that his symptoms prevented him from working.  He noted that he was not sure what his therapist's diagnosis for him was.  

In a July 2011 memorandum, a Joint Services Records Research Center (JSRRC) coordinator found that the service personnel records verified that the Appellant participated in inactive duty for training beginning on October 13, 1990 and that the following day a first Lieutenant from his unit accidentally shot one of his fellow service members in the face with an M-60 machine gun during a training exercise.  The coordinator found that based on application of the reasonable doubt doctrine, it was reasonably shown that the Appellant had experienced this stressor event.  

On July 2011 VA psychiatric examination, the Appellant reported that he periodically saw a counselor for "PTSD" treatment.  He also indicated that some time ago, a physician, whose name he could not remember, had prescribed medication for him but he did not take the medication long due to undesirable side effects.  The Appellant recounted the two stressor events in service, the death of his friend from a heart attack and the accidental shooting by the lieutenant.  

The Appellant reported that he was not currently employed and did not get along with co-workers and supervisors when he was employed.  He did not remember the last time he had held a job.  He admitted to drinking a 12 pack every day and daily use of marijuana.  There had been no hospitalizations and the Appellant was not receiving psychiatric care.  Mental status examination showed that the Appellant's thought process was normal and he was not experiencing any delusions or hallucinations.  There were no apparent examples of inappropriate behavior and his mood and affect were both normal.  The Appellant denied any suicidal or homicidal thoughts, ideations, plan or intent.  The Appellant's ability to maintain minimal personal hygiene, orientation to person, place and time were both found to be normal.  The Appellant did have difficulty recalling dates of a personal nature and the examiner found that as a rule, he was not a good informant.  There was no obsessive or ritualistic behavior.  The rate and flow of speech was normal and there were no panic attacks.  Impulse control was not impaired.  The Appellant was noted to have mild, persistent anxiety and he reported that he tossed and turned during the night, had nightmares and often woke up sweating.  

The examiner found that the Appellant's condition did not meet the criteria for a diagnosis of PTSD.  The Appellant did endorse symptoms of anxiety, impaired sleep, nightmares, night sweats etc. but those symptoms were not exclusive to PTSD as they could occur in other conditions such as anxiety disorder and alcohol dependency.  The examiner noted that the Appellant began to seek counseling for these problems many years after service and that the symptoms could not be linked chronologically to his time in the military.  

The examiner found that the Appellant did not have a psychiatric diagnosis.  He indicated that he experienced mild occupational and social impairment due to anxiety symptoms.  He also noted that the Appellant was generally functioning satisfactorily.  More generally, the examiner found that having a military stressor, which was questionable in its effect on the Appellant and later developing some psychiatric symptoms did not justify a diagnosis of PTSD. 

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active active duty for training or injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101(24) 106, 1110, 1131; 38 C.F.R. § 3.303.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Psychiatric Disability

In the instant case, it is not established that the Appellant has a current psychiatric disability.  The record does show that the Appellant has received therapy from a social worker, who provided working diagnoses of generalized anxiety disorder, dysthymic disorder, PTSD by history and avoidant personality traits.  However, on July 2011 VA psychiatric examination, the Appellant was found not to have a psychiatric diagnosis.  The Board places more weight on the diagnosis of the psychiatrist, as psychiatrists are generally deemed to have more expertise in making (or not making) psychiatric diagnoses, than social workers.  The Board also notes that the diagnoses made by the social worker were characterized only as "working diagnoses", whereas the VA psychiatrist made a clear finding that no psychiatric diagnosis was present.  There is no finding of PTSD other than "by history" and there are no supporting documents or clinical findings.  Accordingly, the Board finds that the weight of the evidence is against a finding that the Appellant actually has an underlying, current psychiatric disability, for which compensation could be granted.  

Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Service connection for psychiatric disability must be denied because the first essential criterion for a grant of service connection- evidence of disability upon which to predicate a grant of service connection-has not been met.   

Also, even assuming that the Appellant has had a current psychiatric disability at some point during the appeal period, the evidence does not show that any such disability is related to service.  In this regard, the VA examiner found no connection between the Appellant's current psychiatric symptoms and his military service, noting that the Appellant did not begin to seek counseling for his symptoms until many years after service and that the symptoms could not be chronologically linked to his time in the military.  Similarly, the Appellant's treating social worker, in her September 2007 letter, noted that Appellant reported that much of his symptoms of anxiety dated from his childhood and adolescence marred by his father's considerable alcoholism and abuse (physical and emotional).  The social worker did not similarly find that any of the Appellant's current psychiatric symptomatology was related to his military service.  (She did note that the Appellant reported experiencing some level of anxiety during service but even by his self-report, there is no indication that it was present beyond a normal level, as the Appellant reported that he was able to manage his duties and did not report any affirmative symptoms (e.g. panic attacks, excessive shaking or sweating etc.).  Thus, the Board finds that the weight of the competent evidence is against a finding that any current psychiatric disability the Appellant has had during the appeal period is related to his military service, to include the stressors he experienced therein.  38 C.F.R. § 3.303(d); Gilbert, 1 Vet. App. 49, 55 (1990).
   

Accordingly, as the evidence does not establish the presence of an underlying current psychiatric disability or a nexus between current psychiatric symptomatology (whether productive of underlying psychiatric disability or not) and service, the preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Low Back disability

The Appellant's service treatment records do show one incident of low back pain in service and he has also reported affirmatively injuring his back on a couple of other occasions, particularly in 1996, soon before his separation from service.  However, there is no medical evidence showing that the Appellant had developed any chronic low back disability at the time of separation.  Also, there is no evidence that arthritis of the low back developed within the first post-service year.  38 C.F.R. § 3.307, 3.309.  

Post-service, the earliest evidence of any treatment for low back disability is from September 2009, some 12 years after the Appellant's separation from service.  In and of itself, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records even suggest that the Appellant's current low back disability is otherwise related to service.  38 C.F.R. § 3.303(d).

The Appellant has contended that he has had continued problems with his low back since his 1996 injury in service.  In this regard, he testified at the July 2010 Board hearing that his back problems were severe enough in 1997 that he decided not to reenlist in the National Guard.  Notwithstanding this reported significant level of impairment, however, the Appellant, according to the testimony of his significant other, did not seek post-service medical treatment for low back disability until sometime around 2000, some three years after service.  (Neither the Appellant nor his significant other have identified the medical provider who provided the alleged treatment). The Board presumes that if the Appellant he had a back problem severe enough to keep him from re-enlisting after 15 years of service, he would have sought some level of medical treatment right after separation.  However, he did not seek such treatment and neither the Appellant nor his significant other has provided any explanation as to why he apparently waited approximately several years before doing so.  Moreover, it is noted that all the service treatment records fail to reveal continuing or chronic back pathology.  This is more consistent with the lack of findings in service and in the years immediately thereafter.

Further, the Appellant did not actually file a claim for service connection for low back disability until July 2007, 10 years after he reportedly did not reenlist due to back problems.  The Board similarly presumes that if the Appellant he had a back problem in 1997, which specifically kept him from re-enlisting after 15 years, he would have filed a claim for service-connected compensation at that point, rather than waiting for ten years before filing.  However, he did not file such a claim nor has he offered any explanation as to why he might wait 10 years before doing so.  Consequently, because the bare assertions of continuity of symptomatology by the Appellant must be viewed as at least partly self-serving, since he is seeking monetary compensation for service-related disability; because these statements are not accompanied by any explanation as to why the Appellant would not have more immediately sought medical treatment and filed a claim for service connection after separation from service; and given that these statements are not corroborated by any objective medical evidence of record, the Board does not find them credible.  Thus, such continuity has not been established.      

Additionally, although the Appellant and his significant other may also contend that his current low back disability is otherwise related to injury in service, as laypeople, they lack the necessary medical expertise to provide an opinion concerning such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Consequently, given that there is no competent medical evidence of low back disability until several years after service and given that the Appellant and his significant other's reports of continuity of low back symptomatology since service are not credible, the Board finds that a nexus between service and current low back disability has not been established.  Thus, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against this claim and it must be denied.



ORDER

Service connection for psychiatric disability, to include posttraumatic stress disorder is denied.

Service connection for low back disability is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


